COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER ON MOTIONS

Appellate case name:        Brandy Brenay Charles and Ronald Dwayne Whitfield
                            v. Texas Department of Family and Protective Services

Appellate case number:      01-18-00311-CV

Trial court case number:    2017-02559J

Trial court:                314th District Court of Harris County

        This Court’s July 6, 2018 Memorandum Order of Abatement had granted appellant
Brandy Charles’s motion to abate and pro se appellant Ronald Whitfield’s motion for the
appointment of counsel as a motion to abate. On July 11 and 19, 2018, the district clerk
filed the clerk’s and supplemental clerk’s records in this case, which included the trial
court’s July 10, 2018 orders denying the motion for withdrawal of appellate counsel filed
by Juliane Crow, who was also appointed as Charles’s guardian ad litem, and the July 10,
2018 order appointing Valeria Brock as Whitfield’s appellate counsel.
        On July 17, 23, and 27, 2018, appellants filed a motion to proceed as pro se and a
motion to transfer/supplemental motion to transfer this case. The Texas Supreme Court’s
July 26, 2018 Order denied the transfer motions. On July 30, 2018, Crow filed a notice of
appearance as lead counsel for Charles, noting that Crane was still co-counsel. Both Crane
and Brock have filed first amended notices of appeal for Charles and Whitfield from the
May 3, 2018 final decree for termination, which was assigned to 01-18-00485-CV.
        Accordingly, the Court directs the Clerk of this Court to REINSTATE this case,
to mark Juliane Crow as Charles’s lead counsel, to add Donald M. Crane as additional
counsel for Charles, and to add Valeria Brock as Whitfield’s lead counsel. The Court
DENIES appellants’ transfer/supplemental motions per the Supreme Court’s Order,
DISMISSES AS MOOT appellants’ pro se motions for rehearing/en banc reconsideration
because the reinstatement relief they sought is unnecessary now that their termination
appeal is pending, and any other pending motions are DISMISSED AS MOOT.

      It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                    Acting for the Panel

Panel consists of Justices Jennings, Keyes, and Higley.
Date: August 28, 2018